Citation Nr: 0713224	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-36 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
pelvic inflammatory disease.

2.  Entitlement to an increased rating for status post 
hysterectomy, currently assigned a 30 percent evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1978 to October 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2003.  In December 2006, the veteran appeared at 
a hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  

In her hearing testimony, the veteran stated that she suffers 
from depression as a result of her pelvic inflammatory 
disease and/or hysterectomy residuals.  However, service 
connection for depression was denied in a March 2005 rating 
decision.  There is no indication in the record that she 
appealed that decision within one year of notification, and 
accordingly, the decision is final.  See 38 U.S.C.A. § 7105 
(West 2002).  Thus, if she wishes to reopen her claim for 
service connection for depression with the submission of new 
and material evidence, she should notify the RO in writing.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

The issue of an increased rating for pelvic inflammatory 
disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2003 rating decision, the RO granted 
service connection for status post hysterectomy, as secondary 
to service-connected pelvic inflammatory disease, and 
assigned a 100 percent rating effective April 23, 2002, 
followed by a 30 percent rating effective August 1, 2002.  

2.  The veteran perfected an appeal as to the assignment of a 
30 percent rating for status post hysterectomy.  

3.  In a written statement submitted at her Travel Board 
hearing before the undersigned in December 2006, the veteran 
said she withdrew her appeal for a higher rating as to that 
issue, as discussed in the hearing testimony.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to the 
issue of entitlement to a rating in excess of 30 percent for 
status post hysterectomy by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the September 2003 rating decision on appeal, the RO 
granted service connection for hysterectomy residuals, as 
secondary to pelvic inflammatory disease, and denied a 
compensable rating for pelvic inflammatory disease itself.  
The RO assigned a 100 percent rating for status post 
hysterectomy, effective April 23, 2002, followed by a 30 
percent rating assigned effective August 1, 2002.  See 
38 C.F.R. § 4.116, Code 7618 (2006) (Removal of the uterus, 
including corpus, will be assigned a 100 percent rating for 
three months after the removal; thereafter, a 30 percent 
rating will be assigned.).  She was also awarded special 
monthly compensation on account of the anatomical loss of a 
creative organ.  See 38 U.S.C.A. § 1114(k) (West 2002); 
38 C.F.R. § 3.350(a)(1) (2006).  The veteran appealed the 
noncompensable rating assigned for pelvic inflammatory 
disease, as well as the 30 percent rating assigned for 
hysterectomy residuals.  In her timely substantive appeal, 
she requested a Board hearing.  

At her Travel Board hearing in December 2006, her 
representative stated that the issue of a higher rating for 
hysterectomy residuals was being withdrawn.  In addition, the 
veteran submitted a signed statement at the hearing, in which 
she said that she withdrew her appeal concerning the 30 
percent evaluation for removal of the uterus, and that she 
understood that 30 percent was the maximum rating for the 
condition.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn the appeal of the issue of entitlement to a 
rating in excess of 30 percent for status post hysterectomy, 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal as to that issue, 
and it is dismissed.


ORDER

The appeal of the issue of entitlement to a rating in excess 
of 30 percent for status post hysterectomy is dismissed.


REMAND

As to the remaining issue of entitlement to a compensable 
rating for pelvic inflammatory disease, the Board finds that 
additional notification and assistance is required to comply 
with the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  The veteran claims, in essence, that she suffers 
from constant, debilitating pain as a result of her pelvic 
inflammatory disease, for which she takes pain medication.  
She said she has been told she has adhesions.  She has not 
had a VA examination since August 2003, and in view of the 
complaints she raised at her hearing, she should be afforded 
a current VA examination.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In addition, at her hearing, she said that she had received 
recent treatment from Stone Mountain Immediate Care for this 
problem, and the record was left open for her to submit the 
records.  However, apparently there was some confusion as to 
the records needed, because a January 2007 statement from the 
medical records coordinator at that facility indicates that 
records from 1994 were not available, but that there were 
current records on file from February 2006 to the present.  
However, those records were not provided.  It is the recent 
records that are needed for a decision as to an increased 
rating, not records from 1994, and the specific records 
identified must be obtained, if available.  

Under the Diagnostic Code pertaining to the veteran's 
disorder, the rating for pelvic inflammatory disease is based 
on the need for "continuous treatment."  See 38 C.F.R. § 
4.116, Code 7614 (2006).  However, there is no medical 
evidence of record showing the veteran's treatment since 
December 2003.  In addition to the above treatment, at her 
hearing she said that she was seen at the VA approximately 
every three months, apparently for medication.  The pertinent 
VA records of treatment after December 2003 should be 
obtained.  In addition, the agency of original jurisdiction 
(AOJ) should ask the veteran to clarify whether she has 
received any other gynecology treatment from May 2003 to the 
present, and obtain any available records of identified 
treatment.  In this regard, at her hearing, she said 
adhesions had been disclosed on a sonogram.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to the authorize the 
release of records of her treatment from 
Stone Mountain Immediate Care for the 
period from May 2003 to the present.  
Obtain any available records so 
authorized.  

2.  Obtain all VA records of the veteran's 
gynecology treatment and/or evaluations 
from January 2004 to the present, to 
specifically include all Well Woman clinic 
records, any gynecology examination 
reports, including laboratory study 
results, and medication records.  

3.  Ask the veteran to clarify whether she 
was treated for pelvic inflammatory 
disease anywhere other than at VA and 
Stone Mountain Immediate Care facilities 
during the period from May 2003 to the 
present.  In particular, ask her to 
identify when and where she underwent a 
sonogram which found adhesions.  Obtain 
copies of all treatment sufficiently 
identified. 

4.  Thereafter, schedule the veteran for a 
VA gynecology examination schedule the 
veteran for a gynecology examination to 
determine the current severity of her 
pelvic inflammatory disease.  The claims 
file, and a copy of this REMAND, must be 
available to the examiner prior to the 
examination.  In particular, the examiner 
should assess whether her condition 
requires continuous treatment, and, if so, 
whether symptoms are controlled with 
treatment.  All symptoms should be 
reported in detail, and the complete 
rationale for all conclusions reached 
should be included in the opinion. 

5.  Thereafter, adjudicate the veteran's 
claim for an increased (compensable) 
rating for pelvic inflammatory disease.  
If the claim is denied, furnish the 
veteran and her representative with a 
supplemental statement of the case, and 
provide an opportunity for response, 
before the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


